UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2346


STACY MOORE,

                    Plaintiff - Appellant,

      v.

LUMBER LIQUIDATORS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:19-cv-02823-AJT-MSN;
1:15-md-02627-AJT-MSN)


Submitted: July 8, 2021                                           Decided: August 6, 2021


Before GREGORY, Chief Judge, and KING and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacy Moore, Appellant Pro Se. Michael Edward Lacy, TROUTMAN PEPPER
HAMILTON SANDERS LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stacy Moore appeals the district court’s order granting summary judgment in favor

of defendant. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Moore v. Lumber Liquidators, Inc., Nos.

1:19-cv-02823-AJT-MSN, 1:15-md-02627-AJT-MSN (E.D. Va. filed Nov. 12 & entered

Nov. 13, 2020). In addition, Moore raises numerous objections and arguments for the first

time on appeal. However, given her lack of evidence on summary judgment, she cannot

show that any error affected her substantial rights, as necessary for a showing of plain error.

See United States v. Olano, 507 U.S. 725, 732 (1993). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              2